Citation Nr: 0508481	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  95-36 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for headaches as a claimed residual of 
exposure to hazardous materials has been received.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1958 to September 
1959.     

By an April 1994 decision, the RO denied the veteran's 
original claim for service connection for the residuals of 
exposure to hazardous materials.  The veteran was notified of 
the denial of the claim that same month, but did not appeal.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1995 rating decision in 
which the RO denied the veteran's petition to reopen the 
claim for service connection for the residuals of exposure to 
hazardous materials.  In August 1995, the veteran filed a 
notice of disagreement (NOD), and a statement of the case 
(SOC) was issued in September 1995.  The veteran filed a 
substantive appeal in October 1995.  In February 1996, the 
veteran provided testimony during a hearing before RO 
personnel; a transcript of that hearing is of record.  

In June 1998, the veteran also testified during a hearing 
before a Veterans Law Judge (VLJ) in Washington, D.C., and a 
transcript of that hearing is associated with the claims 
file.    

In November 1998, the Board remanded this matter to the RO 
for further action; at this time, the Board also 
recharacterized the veteran's petition to reopen as expressed 
above on the title page.  After completing the requested 
action, the RO continued its denial of the petition to reopen 
the veteran's claim for service connection (as reflected in a 
December 1998 supplemental SOC (SSOC)).

In May 2000, the Board again remanded the matter on appeal to 
the RO for further action.  Following completion of the 
requested action, the RO continued the denial of the petition 
to reopen (as reflected in a July 2000 SSOC).

In April 2002, the Board undertook additional development of 
the claim under the provisions of 38 C.F.R. § 19.9 (2002) and 
Board procedures then in effect.  After the completion of the 
requested actions, the Board remanded the matter to the RO in 
September 2003.  At that time, the Board noted that the 
provisions of 38 C.F.R. § 19.9 essentially conferring upon 
the Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO, 
had been held to be invalid.  See Disabled American Veterans 
(DAV) v. Secretary of Veterans Affairs (Secretary), 327 F.3d 
1339 (Fed. Cir. 2003).  Hence, the Board remanded the case to 
the RO for initial consideration of the claim in light of the 
recently developed evidence.  Thereafter, the RO granted the 
veteran's petition to reopen the claim for service connection 
for headaches, as due to exposure to hazardous materials, and 
then denied the underlying claim for service connection (as 
reflected in an April 2004 SSOC).  

Regardless of the RO's actions, the Board has a legal duty, 
under 38 U.S.C.A. §§ 5108 and 7105 (West 2002), to consider 
the new and material question.  Regardless of the RO's 
actions, the Board notes that the Board must address the 
question of whether new and material evidence has been 
presented to reopen the claim, because the issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim on a de novo basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board 
must first decide whether the veteran has submitted new and 
material evidence that is sufficient to reopen the prior 
adverse June 1995 RO decision.

Additionally, the Board points out that following the RO's 
2004 certification of the appeal to the Board, in January 
2005, the veteran appointed The American Legion as his new 
representative, to replace the private attorney that 
previously represented the veteran.  The Board recognizes the 
change in representation.  See  38 C.F.R. § 20.1304 (2004).

In February 2005, the veteran testified during a hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of that hearing is of record.  During the 
hearing, the veteran submitted additional evidence consisting 
of a photograph that the veteran indicated was taken during 
service, along with a signed waiver of RO jurisdiction.  The 
Board accepts this evidence for inclusion in the record.  See 
38 C.F.R. 20.800 (2004).    

FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the petition to reopen has been accomplished.

2.	In an April 1994 decision, the RO denied the veteran's 
original claim for service connection for the residuals of 
exposure to hazardous materials.  Although notified of that 
decision later that month, the veteran did not initiate an 
appeal.

3.	No new evidence associated with the claims file since the 
April 1994 denial, when considered by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for headaches as a claimed 
residual of exposure to hazardous materials.  


CONCLUSIONS OF LAW

1.	The RO's April 1994 denial of service connection for the 
residuals of exposure to hazardous materials is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R.          §§ 3.104(a), 
20.302, 20.1103 (2004).

2.	As evidence received since the RO's April 1994 denial is 
not new and material, the claim for service connection for 
service connection for headaches as a claimed residual of 
exposure to hazardous materials, is not reopened.  38 
U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  
Because, as explained in more detail below, the veteran has 
not presented new and material evidence to reopen his claim, 
it does not appear that the duty to assist provisions of the 
Act are applicable in the instant appeal.  Moreover, as 
indicated below, because the petition to reopen was filed 
prior to August 29, 2001, any duties set forth in the revised 
version of    38 C.F.R. § 3.156(a), promulgated pursuant to 
the Act, also are not applicable in this appeal.

In any event, the Board has determined that all notification 
and development action needed to render a fair decision on 
the issue on appeal has been accomplished. Through the 
September 1995 SOC, and the July 1996, December 1998, April 
1999, July 2000, December 2001 and April 2004 SSOCs, the RO 
has notified the veteran and his representative of the legal 
criteria governing the claim, the evidence that has been 
considered in connection with the appeal, and the bases for 
the denial of the claim.  (The Board's letter of August 2002 
has provided the veteran with similar information pertaining 
to the legal criteria and evidence considered with respect to 
the claim on appeal).  After each, they were given the 
opportunity to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claim. 

Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of his claim.  In an August 2002 letter 
sent by the Board (which was then assisting in development of 
evidence with regard to the veteran's claim), the veteran was 
notified of the opportunity to provide any outstanding 
medical records in support of his claim, including any 
specific statements from the veteran's treating VA physician 
as to the possible etiology of any current chronic headache 
disability.  The veteran was also informed that VA was 
requesting his service personnel records, outstanding 
treatment records from the Baltimore VAMC dated from January 
1962 to January 1963, and any available records from the U.S. 
Army Soldier and Biological Chemical Command. Through this 
letter, the Board finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that the record in this case reflects 
some error in the RO providing the veteran with the correct 
legal criteria for reopening his previously disallowed claim.  
As discussed in more detail below, while the criteria 
governing petitions to reopen filed after August 29, 2001 has 
changed, here, the veteran's claim was filed prior to that 
date; hence, the former criteria governs.  As reflected in 
the September 1995 SOC, and April 1999 and July 2000 SSOCs, 
the RO then correctly provided the veteran with the former 
regulatory criteria.  However, in its December 2001 and April 
2004 SSOCs, the RO provided the veteran with the revised 
criteria; moreover, while in the July 1996 and December 1998 
SSOCs, the RO's discussion alluded to the former regulatory 
criteria, the RO also then referred to an additional 
requirement later held to be invalid (see Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998)).  Those facts notwithstanding, 
the Board finds that the veteran is not prejudiced by the 
Board's application of the correct criteria in this case.  As 
discussed in more detail, below, in this case, the claim must 
fail because the evidence added to the record does not meet 
even the minimum criteria for reopening, regardless of which 
legal standard is utilized.  As the RO's failure to provide 
the correct legal standard for reopening does not affect the 
outcome of the claim, the Board finds that these actions 
constitute at most, harmless error.  See ATD Corp v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); cf. 38 C.F.R. 
§ 20.1102 (2004).    

Also pertinent to the question of notice, the Board points 
out that, in the recent decision of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim(s).  As explained above, all of these 
requirements have been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not prejudiced the veteran in any way.  

As indicated above, the RO issued the September 1995 SOC 
explaining what was needed to substantiate the veteran's 
petition to reopen within three months of the June 1995 
rating decision on appeal, and the veteran was thereafter 
afforded the opportunity to respond.  Moreover, the veteran 
was notified of the VCAA duties to notify and assist in the 
Board's letter of August 2002; neither in response to that 
letter, nor at any other point during the pendency of this 
appeal, has the veteran informed VA of the existence of any 
evidence that has not already been obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained outpatient treatment and hospitalization records 
from the Baltimore VA Medical Center (VAMC), dated from 
August 1989 to May 2003, .  The veteran has also testified 
during hearings before both Board and RO personnel; 
transcripts of those hearings are of record.  Also, in 
support of his petition to reopen, the veteran has submitted 
a photograph that he claims depicts facilities at which he 
had exposure to hazardous materials while in service.  He has 
also submitted various personal statements, statements from 
friends and family members, and a March 2002 statement from 
an individual who claimed to have served with the veteran.

In response to the RO's specific request for records from the 
Baltimore VAMC dated from January 1962 to January 1963, this 
facility has indicated that no such records for this time 
period are available, and that there were no other pertinent 
records pertaining to the etiology of the veteran's 
headaches.  Other attempts to obtain pertinent records have 
been unsuccessful.  In August 2002, in response to the RO's 
request for information, the United States Army Soldier and 
Biological Chemical Command indicated that there was no 
record that the veteran had undergone any chemical agent 
testing while in service.  Also, a April 2003 response from 
the National Personnel Records Center (NPRC) indicated that 
the veteran's service personnel records were not available, 
as the case was fire-related (i.e., the veteran's personnel 
records are among those records presumed destroyed by a fire, 
during the 1970s, at the NPRC in St. Louis).  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.  
Hence, the Board is aware of no circumstances in this matter 
that would put VA on notice of the existence of any 
additional relevant evidence that, if obtained, would provide 
a basis to reopen the claim on appeal.  See McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).

Under these circumstances, the Board finds that any failure 
on VA's part in not completely fulfilling the VCAA notice 
requirements prior to the RO's initial adjudication of the 
claim is harmless.  See ATD Corp., 159 F.3d at 549; cf. 
38 C.F.R. § 20.1102.  Moreover, there is no prejudice to the 
veteran in proceeding, at this juncture, with a decision on 
the petition to reopen the claim for service connection for 
headaches, as due to exposure to hazardous materials. 

II.	Analysis of Petition to Reopen

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).  

As indicated above, in its April 1994 decision, the RO denied 
the veteran's claim for service connection for the residuals 
of exposure to hazardous materials. Evidence considered at 
that time consisted of the veteran's service medical records 
(SMRs), a VA examination conducted within a few years of the 
veteran's discharge from service, private hospitalization 
records, VA outpatient records, and various personal 
statements submitted by the veteran (in which the veteran 
consistently claimed that he had headaches and other symptoms 
as a result of exposure to hazardous materials during the 
course of voluntary tests in which he participated while in-
service).  Based on a review of the evidence, the RO 
concluded that there was no evidence that the veteran had any 
in-service exposure to hazardous materials and/or testing 
equipment, or that during service he experienced any 
residuals of exposure to hazardous materials or testing 
equipment.  The veteran did not appeal the denial.  That 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R.  §§ 20.302, 20.1103.  

The present claim, in which the veteran is specifically 
claiming service connection for headaches as a residual of 
in-service exposure to hazardous materials, was initiated in 
May 1995.  Under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the date of 
the claim culminating in the instant appeal, the Board will 
apply the version of 38 C.F.R. § 3.156(a) in effect prior to 
August 29, 2001; that version appears in the 2001 edition of 
Title 38 of the Code of Federal Regulations].

In determining whether new and material evidence has been 
received VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to the claim was the April 1994 
RO denial of service connection for the residuals of exposure 
to hazardous materials.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

With respect to the veteran's petition to reopen the claim 
for service connection for headaches, as due to exposure to 
hazardous materials, evidence added to the claims file since 
the April 1994 denial includes VA outpatient treatment and 
hospitalization records from the Baltimore VAMC, dated from 
August 1989 to May 2003; and a photograph which, according to 
the veteran, is a depiction of the facilities at which he 
underwent hazardous materials exposure while in service.  
Also added to the claims file since April 1994, are 
transcripts of the veteran's June 1998 and February 2005 
Board hearings, and the February 1996 RO hearing, as well as 
personal statements from the veteran, statements from the 
veteran's friends and family members, and a March 2002 
statement from an individual that allegedly served with the 
veteran. 

The Board finds that the additional evidence received is 
"new" in the sense that it was not previously before agency 
decision makers.  The Board also finds, however, that this 
evidence is not "material" for purposes of reopening the 
claim for service connection.  The additional evidence does 
not include any competent evidence that the veteran actually 
had in-service exposure to hazardous materials-a central 
element of the veteran's claim-much less any medical opinion 
even suggesting that the veteran has a current headache 
disability that is a residual any such exposure.  

In this regard, the Board notes that outpatient and 
hospitalization reports from the Baltimore VAMC, dated from 
August 1989 to May 2003, are limited in their scope to the 
diagnosis and treatment of the veteran's ongoing problem of 
intermittent headaches, and do not include any medical 
findings as to the etiology of this condition.  
     
The photograph that the veteran has submitted does not 
substantiate that he in fact had exposure to hazardous 
materials in service, inasmuch as there is nothing in this 
photograph that depicts anything involving hazardous 
materials exposure or a testing program.  There also is 
nothing to authenticate the photograph or that links the 
photograph to the in-service events alleged by the veteran.

The remaining evidence received since April 1994 consists of 
the lay assertions of the veteran, friends and family 
members, and an individual that allegedly served with the 
veteran.  While the March 2002 statement from the individual 
claiming to have served with the veteran, appears to support, 
to some degree, the veteran's assertions as to having 
participated in voluntary testing during service (contrary to 
information provided by the United States Army Soldier and 
Biological Chemical Command, and otherwise not supported 
objectively), the Board emphasizes that this statement does 
is not constitute competent evidence to establish that the 
veteran actually was exposed to hazardous materials.  In this 
regard, the Board notes that as neither the veteran nor any 
of the lay affiants is shown to have the expertise to 
establish, on the basis of assertions, alone, the veteran's 
in-service exposure to hazardous materials, none of the 
statements constitutes persuasive evidence on this point.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998); 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen the previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).      

Under these circumstances, the Board must conclude that, as 
new and material evidence has not been received, the criteria 
for reopening the claim for service connection for headaches, 
claimed as due to exposure to hazardous materials, have not 
been met, and the RO's April 1994 denial of service 
connection remains final.  As the veteran has not fulfilled 
his threshold burden of submitting new and material evidence 
to reopen the finally disallowed claim, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).

ORDER

As new and material evidence to reopen the claim for service 
connection for headaches as a claimed residual of exposure to 
hazardous materials has not been received, the appeal is 
denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


